Exhibit 10.6

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT dated as of March 10, 2006 (“Agreement”), is by and
between Transaction Network Services, Inc., a Delaware corporation (the
“Company”), and its parent, TNS, Inc., a Delaware corporation (“Parent”), on the
one hand (collectively, “TNS”), and Edward O’Brien (“Executive”), on the other
hand. (The Company, Parent and Executive will be referred to collectively as the
“Parties” and may each be referred to individually as a “Party”).

WHEREAS, Executive has been employed as Executive Vice President, Controller and
Assistant Treasurer of TNS; and

WHEREAS, the Board of Directors of TNS (the “Board” or “Board of Directors”) has
determined that it is in the best interest of TNS and its shareholders to
continue to employ Executive in such capacity and Executive desires to continue
his employment in such capacity;

NOW THEREFORE, in consideration of the mutual covenants and promises contained
herein, the receipt and adequacy of which are acknowledged, the parties agree as
follows:

1.    Acceptance of Employment. Subject to the terms and conditions set forth
below, the Company agrees to employ Executive and Executive accepts such
employment.

2.    Term. The period of employment and term of this Agreement will be from
January 1, 2006 through December 31, 2009, unless further extended or sooner
terminated as hereinafter set forth (the “Term”). The Term shall automatically
be extended for successive one (1) year periods unless one Party hereto has
provided the other with at least three (3) months’ prior written notice of its
intention to allow this Agreement to expire at the end of such initial or
extended Term, in which event the employment period will terminate on the last
day of such Term. If the Company provides Executive such notice of its intention
to allow this Agreement to expire without thereafter providing Executive with a
timely written notice of termination for Cause (as defined in Section 6(e) of
this Agreement) and otherwise complying with the

1


--------------------------------------------------------------------------------


procedures set forth in Section 6(e), the expiration of the Agreement will be
considered a termination “for other than Cause” as provided in Section 6(f). The
Company hereby acknowledges that Executive has been employed by the Company
since June 7, 1999.

3.    Position and Duties. Executive shall serve as the Executive Vice
President, Controller and Assistant Treasurer of TNS, shall report directly to
the Chief Financial Officer or the Chief Executive Officer and will perform such
duties as are set forth in the job description for such position, as it may be
amended by TNS from time-to-time, and such other reasonably related duties
consistent with such position that are assigned to Executive by the Chief
Executive Officer, the Chief Financial Officer and/or the Board. Subject to
reasonable business travel requirements, Executive shall generally perform his
duties from the TNS’ general and administrative offices in Reston, Virginia and
shall not be required by TNS to be personally based or transferred anywhere
other than the metropolitan area in which his office in TNS’ general and
administrative offices is now located, without Executive’s prior written
consent. Executive will perform his duties in a professional and competent
manner. Executive shall devote all of his working time and attention and his
reasonable best efforts and skills to the business and affairs of TNS, except
(i) with respect to incidental business activities, including the management of
his personal investments, outside directorships, and civic and charitable
activities, which shall be fully disclosed to the Board of Directors prior to
engaging in such activities and which, in the determination of the Board of
Directors, do not cause a conflict of interest or interfere with Executive’s
performance of his duties under this Agreement; and (ii) as otherwise approved
by the Board of Directors.

4.    Base Salary and Incentives.

(a)          Base Salary. During the Term, the Company will pay Executive a base
salary at the rate of $233,400 per annum, less customary withholdings and
deductions (the “Base Salary”) payable in accordance with the payroll procedures
for the Company’s salaried employees in effect during the Term. Beginning in
January 2007 and annually thereafter, the Base Salary shall be subject to annual
review and possible increase by the Board of Directors, but it shall not be
decreased during the Term of this Agreement.

2


--------------------------------------------------------------------------------


(b)         Annual Incentive Award Opportunity. Executive shall be eligible to
participate in the Company’s Annual Incentive Plan (the “AIP”), in accordance
with the terms of the AIP as they may be amended by the Board from time-to time.
Executive’s target annual award opportunity under the AIP shall be 35% of the
Base Salary (the “AIP Annual Target”) and shall be subject, in accordance with
the terms of the AIP, to an annual cap equal to 2 times the AIP Annual Target.
Actual awards will be based on the achievement of specified performance
objectives, as determined by the Board.

(c)          Long-Term Incentive Plan Opportunity.  Executive shall be eligible
to participate in the Parent’s Long-Term Incentive Plan (the “LTIP”), in
accordance with the terms of the LTIP, as they may be amended by the Board from
time-to time. Executive’s target annual award opportunity under the LTIP shall
be 150% of the Base Salary (the “LTIP Annual Target”) and shall be subject, in
accordance with the terms of the LTIP, to an annual cap equal to 2 times the
LTIP Annual Target. Awards will be comprised of a combination of long-term
incentive vehicles, as determined by the Board. Awards under the AIP and LTIP
will be referred to collectively as “Incentive Awards.”

5.    Benefits. During the Term, Executive will be eligible for the following
benefits in connection with his employment (collectively, the “Benefits”):

(a)          Retirement Benefits. Executive will be eligible to participate in
the Company’s 401(k) Plan in accordance with the terms of that plan, as they may
be amended from time-to-time by the Company.

(b)         Other Fringe Benefits. In addition to any other benefits
specifically set forth herein, Executive (i) shall be entitled to the benefits
set forth in the Summary of Executive Benefits attached to this Agreement as
Appendix 1 (and incorporated herein) and (ii) shall also be eligible to
participate in all other employee benefit plans and programs offered by the
Company to its senior executives generally, in accordance with the terms of
those plans and

3


--------------------------------------------------------------------------------


programs ((i) and (ii) collectively being the “Fringe Benefits”), as the Fringe
Benefits may be amended or terminated from time-to-time by the Company.

(c)          Business and Travel Expenses. Executive shall be entitled to
reimbursement of all reasonable and necessary business-related expenses he
incurs in performing his duties, in accordance with and to the extent permitted
by the Company’s policies in effect from time to time.

(d)         Indemnification. Executive shall be entitled to such indemnification
rights as are set forth in the Indemnification Agreement between Executive and
the Parent, a copy of which is attached hereto and incorporated by reference as
Appendix 2.

6.    Termination of Employment and Effect of Termination.

(a)          By Company for Death. Executive’s employment hereunder shall
terminate upon his death, in which event TNS shall have no further obligation to
Executive or his estate other than the payment of accrued and/or vested but
unpaid Base Salary, pro-rated Incentive Awards (calculated and paid when such
awards are paid to other employees generally), vacation pay and other Benefits
as of the termination date, unless otherwise required by law or plan documents.

(b)         By Company for Disability. If Executive incurs a Disability and such
Disability continues for a period of twelve (12) consecutive months, then the
Company may, to the extent permitted by applicable law, terminate Executive’s
employment upon written notice to Executive, in which event TNS shall have no
further obligation to Executive other than the payment of accrued and/or vested
but unpaid Base Salary, pro-rated Incentive Awards (calculated and paid when
such awards are paid to other employees generally), vacation pay and other
Benefits as of the termination date, unless otherwise required by law or plan
documents. For the purposes of this Agreement, a “Disability” means a physical
or mental impairment that substantially limits a major life activity and that
precludes Executive from performing all of the essential functions of his
position, with or without reasonable accommodation, as such applicable

4


--------------------------------------------------------------------------------


terms are defined by the federal Americans with Disabilities Act, as it may be
amended from time-to-time.

(c)          By Executive for Good Reason. Executive may terminate his
employment hereunder for Good Reason after giving at least 30 days’ notice to
the Company. The date of such termination must be no more than 90 days from the
date of the occurrence giving rise to the Good Reason. For purposes of this
Agreement, Good Reason means that, without Executive’s prior written consent:
(i) the Company relocates its general and administrative offices or Executive’s
place of employment to an area other than the Washington, D.C. Standard
Metropolitan Statistical Area; (ii) Executive is assigned duties substantially
inconsistent with his responsibilities as described in Section 3 of this
Agreement or a substantial adverse alteration is made to the nature or status of
such responsibilities; (iii) Executive’s title is diminished; (iv) the Company
reduces Executive’s Base Salary as in effect on the date hereof or as the same
may be increased from time to time; or (v) any material reduction in Benefits
provided to Executive pursuant to Sections 4 and 5 of this Agreement, other than
in connection with a reduction in benefits generally applicable to senior
executives of the Company. In the event that Executive elects to terminate this
Agreement for Good Reason, Executive shall be entitled to:  (aa) payment of
accrued and/or vested but unpaid Base Salary, pro-rated Incentive Awards
(calculated and paid when such awards are paid to other employees generally),
vacation pay and other Benefits as of the termination date, unless otherwise
required by law or plan documents; (bb) payment of two years of Base Salary at
the rate in effect as of the date of termination in installments in accordance
with the Company’s payroll practices in effect at the time; and (cc)
continuation of Fringe Benefits for two years after the date of termination. In
the event the Company’s Fringe Benefit plans do not permit continued
participation by Executive after his termination, then Executive will instead be
entitled to a lump sum payment from the Company of the expected cost to
Executive to purchase and continue all such Fringe Benefit programs, as an
individual or family policyholder, grossed up for all local, state and Federal
taxes at the maximum tax rates. Executive’s entitlement to the Base Salary
described in (bb) and the Fringe Benefits described in (cc) is conditional on
his execution of a Severance Agreement and General Release in substantially the
same form attached hereto as Appendix 3. TNS agrees

5


--------------------------------------------------------------------------------


to provide to Executive within ten (10) days of termination the Severance
Agreement and General Release for execution.

(d)         By Executive without Good Reason. Executive may terminate this
Agreement without Good Reason upon ninety (90) days’ prior written notice to the
Company. In the event Executive’s employment is terminated pursuant to this
Section 6(d), the Company may in its discretion relieve Executive of his duties
and provide him with Base Salary and Benefits through the date of termination.
In the event Executive terminates his employment without Good Reason, Executive
shall be entitled to payment of accrued and/or vested but unpaid Base Salary,
pro-rated Incentive Awards (calculated and paid when such awards are paid to
other employees generally), vacation pay and other Benefits as of the
termination date, unless otherwise required by law or plan documents.

(e)          By Company for Cause. The Board of Directors of the Company may
terminate this Agreement for Cause upon written notice to Executive. “Cause”
shall be defined as: (i) the commission of a felony or a crime involving moral
turpitude or the commission of any other act or omission involving dishonesty or
fraud with respect to the Company or any of its affiliates or any of their
customers or suppliers; (ii) substantial failure on the part of Executive in his
performance of the duties of the office held by him as reasonably directed by
the Chief Executive Officer and/or the Board (other than any such failure
resulting from Executive’s incapacity due to physical or mental illness), after
notice to Executive and a reasonable opportunity to cure; (iii) gross negligence
or willful misconduct by Executive with respect to the Company or any of its
affiliates (including, without limitation, disparagement that adversely affects
the reputation of the Company or any of its affiliates); or (iv) any material
breach by Executive of Sections 3, 7 or 8 of this Agreement. For purposes of
this Agreement, an act, or failure to act, on the Executive’s part shall be
considered “gross negligence” or “willful misconduct” only if done, or omitted,
by him not in good faith and without reasonable belief that his action or
omission was in the best interest of the Company and its affiliates. The
Executive’s employment shall not be deemed to have been terminated for “Cause”
unless the Company shall have given or delivered to the Executive (A) reasonable
notice setting forth the reasons for the Company’s intention to terminate the
Executive’s employment for “Cause”; (B) a reasonable

6


--------------------------------------------------------------------------------


opportunity, at any time during the 30 day period after the Executive’s receipt
of such notice, for the Executive, together with his counsel, to be heard before
the Board; and (C) a notice of termination stating that, in the good faith
opinion of not less than a majority of the entire membership of the Board, the
Executive was guilty of the conduct set forth in clauses (i), (ii), (iii) or
(iv) of the first sentence of this Section 6(e).

In the event Executive is terminated for Cause, TNS’ only obligation to
Executive will be the payment of accrued and/or vested but unpaid Base Salary,
vacation pay and other Benefits as of the termination date, unless otherwise
required by law or plan documents.

(f)          By the Company for Other than Cause. The Board of Directors may
terminate this Agreement for reasons other than Cause after giving at least
ninety (90) days’ prior written notice of such termination to Executive. In the
event the Company terminates Executive pursuant to this Section 6(f), Executive
shall be entitled to:  (aa) payment of accrued and/or vested but unpaid Base
Salary, pro-rated Incentive Awards (calculated and paid when such awards are
paid to other employees generally), vacation pay and other Benefits as of the
termination date, unless otherwise required by law or plan documents; (bb)
payment of two years of Base Salary at the rate in effect as of the date of
termination in installments in accordance with the Company’s payroll practices
in effect at the time; and (cc) continuation of Fringe Benefits for two years
after the date of termination. In the event the Company’s Fringe Benefit plans
do not permit continued participation by Executive after his termination, then
Executive will instead be entitled to a lump sum payment from the Company of the
expected cost to Executive to purchase and continue all such Fringe Benefit
programs, as an individual or family policyholder, grossed up for all local,
state and Federal taxes at the maximum tax rates. Executive’s entitlement to the
Base Salary described in (bb) and the Fringe Benefits described in (cc) is
conditional on his execution of a Severance Agreement and General Release in
substantially the same form attached hereto as Appendix. TNS agrees to provide
to Executive within ten (10) days of termination the Severance Agreement and
General Release for execution.

(g)         Termination Following a Change in Control. If the Executive’s
employment is terminated by the Company during the Protection Period other than
for Cause,

7


--------------------------------------------------------------------------------


Disability or as a result of the Executive’s death, or if the Executive
terminates his employment during the Protection Period for Good Reason, the
Company shall, subject to Section 7 of this Agreement, provide Executive with
the following within then (10) days of the effective date of the Severance
Agreement and General Release described below (the “Effective Date”) unless
otherwise indicated below:

(i)       The Executive’s Base Salary and vacation pay (for vacation not taken)
accrued but unpaid through the date of termination of employment;

(ii)      a lump sum severance payment in an amount equal to the product of 2.99
times the Executive’s “Average Annual Compensation.”  For the purposes of this
Agreement, “Average Annual Compensation” shall be an amount equal to the annual
average of the sums of (x) the Executive’s annual Base Salary from the Company
plus (y) the amount of Incentive Awards accrued by TNS for the Executive, in
each case for the three calendar years that ended immediately before (or, if
applicable, coincident with) the Change in Control Date;

(iii)     within 30 days of the Effective Date, upon surrender by the Executive
of the outstanding options to purchase shares of common stock (“Shares”) of
Parent granted to the Executive by the Parent (the “Outstanding Options”) and
any stock appreciation rights granted to the Executive by the Parent (“SARs”),
an amount with respect to each Outstanding Option and SAR (whether vested or
not) equal to the difference between the exercise price of such Outstanding
Options and SARs and the higher of (x) the fair market value of the Shares on
the date of such termination (but not less than the closing price for the Shares
on the New York Stock Exchange, or such other national stock exchange on which
such shares may be listed, on the last trading day such shares traded prior to
the date of termination); and (y) the highest price paid for Shares or, in the
cases of securities convertible into Shares or carrying a right to acquire
Shares, the highest effective price (based on the prices paid for such
securities) at which such securities are convertible into Shares or at which
Shares may be acquired, by any person or group whose acquisition of voting
securities has resulted in a Change in Control of the Parent; provided, however,
that this Section 6(g)(iii) shall not apply to the surrender of any Outstanding
Option that is an incentive stock option (within the meaning of Section 422 of
the Internal Revenue Code of 1986, as amended (the “Code”));

8


--------------------------------------------------------------------------------


(iv)     the Company shall provide continuation of Fringe Benefits for three
years after the date of termination. In the event the Company’s Fringe Benefit
plans do not permit continued participation by Executive after his termination,
then Executive will instead be entitled to a lump sum payment from the Company
of the expected cost to Executive to purchase and continue all such Fringe
Benefit programs, as an individual or family policyholder, grossed up for all
local, state and Federal taxes at the maximum tax rate;

(v)      all of the Executive’s Benefits accrued under any supplemental
retirement plans, excess retirement plans, and deferred compensation plans
maintained by the Company or any of its affiliates shall become immediately
vested in full;

(vi)     all of the Executive’s Outstanding Options shall become immediately
vested and exercisable in full; and

(vii)    all of the Executive’s outstanding shares of restricted stock shall
become immediately vested in full.

Executive’s entitlement to the foregoing benefits described in (g) is
conditional on his execution of a Severance Agreement and General Release in
substantially the same form as is attached hereto as Appendix 3. TNS agrees to
provide to Executive within ten (10) days of termination the Severance Agreement
and General Release for execution.

For the purposes of this Section 6(g) and Section 6(h) of this Agreement, the
following terms are defined below:

“Change in Control” shall mean a change in control of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A promulgated under the Securities and Exchange Act of 1934, as amended (the
“Exchange Act”), whether or not the Parent is then subject to such reporting
requirements; provided that, without limitation, a Change in Control shall be
deemed to have occurred if (i) any person (as such term is used in section
13(d) and 14(d) of the Exchange Act) is or becomes beneficial owner (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Parent representing 25 percent or more of the combined voting power of the
Parent’s then outstanding securities; or (ii) during any period of two
consecutive years, the following persons (the “Continuing Directors”) cease for
any reason to constitute a majority of the Board: individuals who at the
beginning of

9


--------------------------------------------------------------------------------


such period constitute the Board and new directors each of whose election to the
Board or nomination for election to the Board by the Parent’s security holders
was approved by a vote of at least two thirds of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved; or (iii) the
securityholders of the Parent approve a merger or consolidation of the Parent
with any other corporation, other than a merger or consolidation that would
result in the voting securities of the Parent outstanding immediately before the
merger or consolidation continuing to represent (either by remaining outstanding
or by being converted into voting securities of such surviving entity) a
majority of the voting securities of the Parent or of such surviving entity
outstanding immediately after such merger or consolidation; or (iv) the security
holders of the Parent approve a plan of complete liquidation of Parent or the
Company or an agreement for the sale or disposition by the Parent or the Company
of all or substantially all of its assets.

The “Change in Control Date” shall be any date during the term of this Agreement
on which a Change in Control occurs. Notwithstanding any contrary provision in
this Agreement, if the Executive’s employment or status as an elected or
appointed officer with the Company is terminated by the Company within six
months before the date on which a Change in Control occurs, and it is reasonably
demonstrated that such termination (i) was at the request of a third party who
has taken steps reasonably calculated or intended to effect a Change in Control
or (ii) otherwise arose in connection with or anticipation of a Change in
Control, then for the purposes of this Agreement the “Change in Control Date”
shall mean the date immediately before the date of such termination.

“Good Reason” means:

(i)       the assignment to the Executive within the Protection Period of any
duties inconsistent in any respect with the Executive’s position (including
status, offices, titles and reporting requirements, authority, duties, or
responsibilities) or any other action that results in a diminution in such
position, authority, duties, or responsibilities excluding for this purpose an
isolated, insubstantial, and inadvertent action that is not taken in bad faith
and is remedied by TNS promptly after receipt of notice given by the Executive;

10


--------------------------------------------------------------------------------


(ii)       a reduction by the Company in the Executive’s Base Salary in effect
immediately before the beginning of the Protection Period or as increased from
time to time after the beginning of the Protection Period;

(iii)      a failure by TNS to maintain plans providing Benefits at least as
beneficial as those provided by any benefit or compensation plan (including,
without limitation, any incentive compensation plan, bonus plan, or program,
retirement, pension or savings plan, life insurance plan, health and dental
plan, or disability plan) in which the Executive is participating immediately
before the beginning of the Protection Period or any action taken by TNS that
would adversely affect the Executive’s participation in, or reduce the
Executive’s opportunity to benefit under, any of such plans or deprive the
Executive of any material fringe benefit enjoyed by him immediately before the
beginning of the Protection Period; provided, however, that a reduction in
benefits under TNS’ tax qualified retirement, pension, or savings plans or its
life insurance plan, health and dental plan, disability plans, or other
insurance plans, which reduction applies generally to participants in the plans
and has a de minimis effect on the Executive shall not constitute “Good Reason”
for termination by the Executive;

(iv)     the Company requiring the Executive, without the Executive’s written
consent, to be based at any office or location in excess of 25 miles from his
office location immediately before the beginning of the Protection Period,
except for travel reasonably required in the performance of the Executive’s
responsibilities;

(v)      any purported termination by the Company of the Executive’s employment
for Cause otherwise than as provided in Section 6(e) of this Agreement; or

(vi)     any failure by TNS to obtain the assumption of the obligations
contained in this Agreement by any successor as contemplated in Section 9(c) of
this Agreement.

“Protection Period” means the period beginning on the Change in Control Date and
ending on the last day of the 24th calendar month following the Change in
Control Date.

(h)         Adjustment in Benefits. In the event that Executive becomes entitled
to the payments and benefits described in this Section 6 (together with any
other benefits to which Executive is entitled hereunder following a termination
entitling Executive to the payments and

11


--------------------------------------------------------------------------------


benefits of this Section 6, the “Severance Benefits”), if (x) the Severance
Benefits equal or exceed 110% of three times Executive’s “base amount”
determined for purposes of Section 280G of the Code, the Company shall pay to
Executive an additional amount (the “Gross-Up Payment”) equal to the sum of any
excise tax imposed under Section 280G of the Code (“Excise Tax”) on Executive by
reason of receiving the Severance Benefits plus the amount necessary to place
Executive in the same after-tax position (taking into account any and all
applicable federal, state and local excise, income and other taxes on the
Gross-Up Payment) as if no Excise Tax had been imposed on the Severance Befits
and no Gross-Up Payment had been made to Executive, and if (y) the Severance
Benefits are less than 110% of three times Executive’s “base amount” determined
for purposes of Section 280G of the Code, the Severance Benefits shall be
limited to no more than 2.99 times Executive’s “base amount” determined for
purposes of Section 280G of the Code. For purposes of determining whether any of
the Severance Benefits will be subject to the Excise Tax and the amount of such
Excise Tax, (i) any other payments or benefits received or to be received by
Executive in connection with a Change in Control or Executive’s termination of
employment (whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement with TNS, any person whose actions result in a change
in control or any person affiliated with the Company or such person) shall be
treated as “parachute payments” within the meaning of Section 280G(b)(2) of the
Code, and all “excess parachute payments” within the meaning of
Section 280G(b)(1) of the Code shall be treated as subject to the Excise Tax,
unless in the opinion of tax counsel selected by TNS’ independent auditors and
reasonably acceptable to Executive such other payments or benefits (in whole or
in part) do not constitute parachute payments, including without limitation by
reason of Section 280G(b)(4)(A) of the Code, or such excess parachute payments
(in whole or in part) represent reasonable compensation for services actually
rendered, within the meaning of Section 280G(b)(4)(B) of the Code in excess of
the Base Amount as defined in Section 280G(b)(3) of the Code allocable to such
reasonable compensation, or are otherwise not subject to the Excise Tax,
(ii) the amount of the Severance Benefits that shall be treated as subject to
the Excise Tax shall be equal to the lesser of (a) the total amount of the
Severance Benefits or (b) the amount of excess parachute payments within the
meaning of Section 280G(b)(1) of the Code (after applying clause (i) above), and
(iii) the value of all non-cash benefits or any deferred payment or benefit
shall be determined by TNS’ independent auditors in accordance with the
principles of Section 280G(d)(3) and (4) of the

12


--------------------------------------------------------------------------------


Code. For purposes of determining the amount of the Gross-Up Payment, Executive
shall be deemed to pay federal income taxes at the highest marginal rate of
federal income taxation in the calendar year in which the Gross-Up Payment is to
be made and state and local income taxes at the highest marginal rate of
taxation in the state and locality of his residence on the date of termination,
net of the maximum reduction in federal income taxes which could be obtained
from deduction of such state and local taxes. In the event that the Excise Tax
is subsequently determined to be less than the amount taken into account
hereunder in the computation of the Gross-Up Payment, Executive shall repay to
the Company (without interest), at the time that the amount of such reduction in
Excise Tax is finally determined, the portion of the Gross-Up Payment
attributable to such reduction (plus that portion of the Gross-Up Payment
attributable the Excise tax and federal, state and local income and employment
tax imposed on the portion of the Gross-Up Payment being repaid by Executive to
the extent that such repayment results in a reduction in the Excise Tax and/or
in a federal, state or local income or employment tax deduction). In the event
that the Excise Tax is determined to exceed the amount taken into account
hereunder at the time of the computation of the Gross-Up Payment (including by
reason of any payment the existence or amount of which cannot be determined at
the time of the Gross-Up payment), the Company shall make an additional Gross-Up
Payment in respect of such excess (plus any interest, penalties or additions
payable by Executive with respect to such excess) at the time that the amount of
such excess is finally determined. Executive and TNS shall each reasonably
cooperate with the other in connection with any administrative or judicial
proceedings concerning the existence or amount of liability for Excise Tax with
respect to the Severance Benefits.

(i)           Notice of Termination. Termination of this Agreement by TNS or
termination of this Agreement by Executive shall be communicated by written
notice to the other Party hereto, specifically indicating the termination
provision relied upon.

(j)           Property. Upon the termination of Executive’s employment under
this Agreement, for any reason, or at any time upon request from the Company,
Executive shall return all property of TNS, and all copies, excerpts or
summaries of such property in whatever form, that are in his possession, custody
or control.

13


--------------------------------------------------------------------------------


7.    Noncompetition and Nonsolicitation. Executive acknowledges that in the
course of his employment with the Company he has and will become familiar with
the Company’s and its affiliates’ trade secrets and with other confidential
information concerning The Company and its affiliates and that his services will
be of special, unique and extraordinary value to the Company and its affiliates.
Therefore, Executive agrees that:

(a)          Noncompetition. During the Term and (i) in the case of termination
by the Company without Cause or resignation by Executive for Good Reason, for a
period of two years thereafter, or (ii) in the case of termination or
resignation for any other reason, for a period of one year thereafter (as
applicable, the “Noncompete Period”), Executive shall not, directly or
indirectly, either alone or in association with others, own, manage, operate,
sell, control or participate in the ownership, management, operation, sales or
control of, be involved with the development efforts of, serve as a technical
advisor to, license intellectual property to, provide services to or in any
manner engage in any business that competes with any business in which the
Company or any of its affiliates is engaged as of the date of Executive’s
termination or resignation; provided, however, that Executive may own as a
passive investor up to 5.0% of any class of an issuer’s publicly traded
securities.

(b)         Nonsolicitation. During the Noncompete Period, Executive shall not,
directly or indirectly, alone or in association with others, (i) induce or
attempt to induce any employee of the Company or any of its affiliates to leave
the employ of the Company or such affiliate, or in any way interfere with the
relationship between the Company and any of its affiliates and any employee
thereof; (ii) hire any person who was an employee of the Company or any of its
affiliates within one year prior to the time such employee was hired by
Executive; (iii) induce or attempt to induce any customer, supplier, licensee or
other business relation of the Company or any of its affiliates to cease doing
business with the Company or such affiliate or in any way interfere with the
relationship between any such customer, supplier, licensee or business relation
and the Company or any of its affiliates; or (iv) acquire or attempt to acquire
an interest in any business which relates to any business of the Company or any
of its affiliates and with which the Company and any of its affiliates has
entered into substantive negotiations or has

14


--------------------------------------------------------------------------------


requested and received confidential information relating to the acquisition of
such business by the Company or any of its affiliates in the two-year period
immediately preceding the termination of employment.

(c)          Business Scope and Geographical Limitation. Executive acknowledges
(i) that the business of the Company and its affiliates is, and is expected to
remain, international in scope and without geographical limitation;
(ii) notwithstanding the state of incorporation or principal office of the
Company or any of its affiliates, or any of their respective executives or
employees (including Executive), it is expected that the Company and its
affiliates will have business activities and have valuable business
relationships within its industry throughout the world; and (iii) as part of his
responsibilities, Executive will travel around the world in furtherance of the
Company’s and its affiliates’ businesses and their relationships. Accordingly,
the restrictions set forth in this Section 7 shall be effective in all cities,
counties and states of the United States and all countries in which the Company
or any of its affiliates has an office or is engaged in business as of the date
of Executive’s termination or resignation.

(d)         Enforcement. If, at the time of enforcement of this Section 7, a
court holds that the restrictions stated herein are unreasonable under
circumstances then existing, the parties hereto agree that the maximum duration,
scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum
duration, scope and area permitted by law.

(e)          Additional Acknowledgments. Executive acknowledges that the
provisions of this Section 7 are in consideration of employment with the Company
and the additional good and valuable consideration as set forth in this
Agreement. Executive acknowledges that he has carefully read this Agreement and
has given careful consideration to the restraints imposed upon Executive by this
Agreement, and is in full accord as to their necessity for the reasonable and
proper protection of confidential and proprietary information of the Company and
its affiliates now existing or to be developed in the future. Executive
expressly acknowledges and agrees that each and every restraint imposed by this
Agreement was discussed

15


--------------------------------------------------------------------------------


in good faith between the parties hereto and is reasonable with respect to
subject matter, time period and geographical area. During the Term and the
Noncompete Period, Executive agrees to provide the Company (upon the Company’s
reasonable request) with such information as may be necessary to demonstrate
Executive’s compliance with the terms and provisions of this Agreement.

8.    Confidential Information.

(a)          Obligation to Maintain Confidentiality. Executive acknowledges that
the information, observations and data obtained by him during the course of his
performance under this Agreement concerning the business and affairs of the
Company and its affiliates are the property of the Company or such affiliates,
including information concerning acquisition opportunities in or reasonably
related to the Company’s or any of its affiliates’ business or industry of which
Executive becomes aware during the Term. Therefore, Executive agrees that he
will not disclose to any unauthorized person or use for his own account any of
such information, observations or data without the prior written consent of the
Chief Executive Officer or the Chief Operating Officer, unless, and then only to
the extent that, the aforementioned matters become generally known to and
available for use by the public other than as a result of Executive’s acts or
omissions to act. Executive agrees to deliver to the Company upon termination of
employment, or at any other time the Company may request in writing, any and all
property belonging to the Company and its affiliates in his possession or under
his control including, but not limited to, any memoranda, notes, plans, records,
reports, documents, discs and other data storage media (and any copies thereof).

(b)         Ownership of Property. Executive expressly understands and agrees
that any and all right, title or interest he has or obtains in any
documentation, trade secrets, technical specifications, data, know-how,
inventions, concepts, ideas, techniques, innovations, discoveries, improvements,
developments, methods, processes, programs, designs, analyses, drawings,
reports, memoranda, marketing plans, and all similar or related information 
(whether or not patentable) conceived, devised, developed, contributed to, made,
reduced to practice or otherwise had or obtained by Executive (either solely or
jointly with others) during the Term that relate to

16


--------------------------------------------------------------------------------


the Company’s or any of its affiliates’ actual or anticipated business, research
and development, or existing or future products or services, or that arise out
of Executive’s employment with the Company or any of its affiliates (including
any of the foregoing that constitutes any proprietary information or records)
(“Work Product”) belong to the Company or the respective affiliate, and
Executive hereby assigns, and agrees to assign, all of the above Work Product to
the Company or to such affiliate. Any copyrightable work prepared in whole or in
part by Executive in the course of his work for any of the foregoing entities
shall be deemed a “work made for hire” under the copyright laws, and the Company
or such affiliate shall own all rights therein. To the extent that any such
copyrightable work is not a “work made for hire,” Executive hereby assigns, and
agrees to assign, to the Company or the respective affiliate all of his right,
title and interest in and to such copyrightable work. Executive shall promptly
disclose such Work Product and copyrightable work to the Chief Executive Officer
or Chief Operating Officer and perform all actions reasonably requested by the
Board (whether during or after the Employment Period) to establish and confirm
the Company’s or the respective affiliate’s ownership therein (including
executing and delivering any assignments, consents, powers of attorney and other
instruments).

(c)          Third Party Information. Executive understands that the Company and
its affiliates will receive from third parties confidential or proprietary
information (“Third Party Information”) subject to a duty on the Company’s and
such affiliates’ part to maintain the confidentiality of such information and to
use it only for certain limited purposes. During the Term and thereafter, and
without in any way limiting the provisions of Section 8(a) above, Executive will
hold Third Party Information in the strictest confidence and will not disclose
to anyone (other than personnel of the Company or its affiliates who need to
know such information in connection with their work for the Company or such
affiliates) or use, except in connection with his work for the Company or such
affiliates, Third Party Information without the prior written consent of the
Chief Executive Officer or the Chief Operating Officer.

(d)         Use of Information of Prior Employers. During the Term, Executive
will not improperly use or disclose any confidential information or trade
secrets, if any, of any former employers or any other person to whom Executive
has an obligation of confidentiality, and will not bring onto the premises of
the Company or any of its affiliates any unpublished documents or

17


--------------------------------------------------------------------------------


any property belonging to any former employer or any other person to whom
Executive has an obligation of confidentiality unless consented to in writing by
the former employer or person. Executive will use in the performance of his
duties only information which is (i)(x) common knowledge in the industry or
(y) is otherwise legally in the public domain; (ii) is otherwise provided or
developed by the Company or its affiliates; or (iii) in the case of materials,
property or information belonging to any former employer or other person to whom
Executive has an obligation of confidentiality, approved for such use in writing
by such former employer or person.

9.    Arbitration. All disputes concerning the application, interpretation or
enforcement of this Agreement or otherwise arising out of the relationship
between Executive, on the one hand, and the Company or Parent, on the other
hand, except for those arising under Section 7 or 8 of this Agreement, shall be
resolved exclusively by final and binding arbitration before a single arbitrator
in accordance with the Employment Rules of the American Arbitration Association
then in effect. The arbitration shall be held in Washington, D.C., and the
arbitrator shall have the authority to permit the parties to engage in
reasonable pre-hearing discovery. In any litigation or arbitration to enforce
this Agreement, the prevailing party will be awarded reasonable attorneys’ fees
and costs. Each Party knowingly and voluntarily waives its right to a trial by
jury with respect to disputes that are covered by this Section 9.

10.  Notices. Any notice provided for or required by this Agreement must be in
writing and must be either personally delivered, mailed by first class mail
(postage prepaid and return receipt requested) or sent by reputable overnight
courier service (charges prepaid) to the recipient at the addresses indicated
below or to such other address as a Party may designate in writing to the other
Party:

If to the Company or Parent:

Transaction Network Services, Inc.
11480 Commerce Park Drive
Suite 600
Reston, VA  20191
Attention:  General Counsel

18


--------------------------------------------------------------------------------


With a copy to:

Arent Fox PLLC
1050 Connecticut Avenue, N.W.
Washington, D.C. 20036
Attention:  Jeffrey E. Jordan, Esquire

If to Executive:

To his last known home address on file with the Company

11.  No Waiver. The failure of either Party at any time to enforce any provision
of this Agreement or to exercise any remedy, option, right, power or privilege
provided for herein, or to require the performance by the other party of any of
the provisions hereof, shall in no way be deemed a waiver of such provision at
the same or at any prior or subsequent time.

12.  Governing Law. This Agreement is governed by and shall be construed in
accordance with the laws of the Commonwealth of Virginia, without reference to
the principles of conflict of laws therein. Executive agrees to submit to
personal jurisdiction and venue in the Commonwealth of Virginia.

13.  Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not be deemed to affect the validity or enforceability
of any other provision of this Agreement, which shall remain in full force and
effect. The court or arbitrator will modify any invalid or unenforceable
provision to make it valid and enforceable to the maximum extent permitted by
law.

14.  Successors. This Agreement shall be binding upon TNS, its successors and
assigns, including any corporation or other business entity which may acquire
all or substantially all of TNS’ assets or business, or within which TNS may be
consolidated or merged, or any surviving corporation in a merger involving TNS.

19


--------------------------------------------------------------------------------


15.  Waiver or Modification of Agreement. No waiver or modification of this
Agreement shall be valid unless in writing and duly executed by both Parties.

16.  Counterparts. This Agreement may be executed in one or more counterparts,
each of which and together will constitute one and the same instrument.

17.  Entire Agreement.   This Agreement represents the entire agreement, and
supersedes all other agreements, discussions or understandings concerning the
subject matter. The Amended and Restated Senior Management Agreement among
Executive, the Company and Parent, dated March 19, 2004, is hereby terminated
(except for any provisions relating to the continued vesting of Carried Shares
after the date hereof).

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

20


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
and year first above written.

 

TRANSACTION NETWORK SERVICES, INC.:

 

EXECUTIVE:

By:

/s/ John J. McDonnell, Jr.

 

/s/ Edward O’Brien

 

John J. McDonnell, Jr.

 

Edward O’Brien

TNS, INC.:

 

 

By:

/s/ John J. McDonnell, Jr.

 

 

 

John J. McDonnell, Jr.

 

 

 

 

21


--------------------------------------------------------------------------------